DETAILED ACTION
Claims 1, 3-12, and 14-21 are pending, and claims 1, 3-12, and 16-21 are currently under review.
Claims 14-15 are withdrawn.
Claims 2 and 13 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

Response to Amendment
The amendment filed 11/23/2021 has been entered.  Claims 1, 3-12, and 14-21 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 7/23/2021.

Claim Interpretation
Regarding claim 1, the examiner interprets the remainder of the steel composition to be iron and unavoidable impurities (ie. balance) as would have been recognized by one of ordinary skill.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1, 16-18, and 21 recite testing “according to ISO DIN EN 204”.  The examiner notes that standards can change over time, such that it is unclear to the examiner as to what specific creep requirements are required in the instant steel absent a specific indication of the publication year of the aforementioned testing standard.  The examiner interprets the aforementioned recitation to be met by any version of ISO DIN EN 204.
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2018/0051352).
Regarding claims 1 and 21, Kimura et al. discloses a hot rolled (ie. hot formed) seamless steel pipe useful for a steam power plant [0002-0003, 0121, claim14]; wherein said steel has a composition as seen in table 1 below [0094-0117].  The examiner notes that the overlap between the steel composition of Kimura et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Kimura et al. does not expressly teach a relationship between B and N as claimed.  However, the examiner notes that this relationship merely further limits the claimed B and N amounts.  The examiner accordingly notes that the aforementioned composition of Kimura et al. further overlaps with 
Alternatively, Kimura et al. does not expressly a rupture time as claimed.  However, the examiner submits that an overlapping property of rupture time would have been expected to be present or would have naturally flowed from in the steel of Kimura et al. as will be explained below.  See MPEP 2112 & MPEP 2145(II).  Specifically, Kimura et al. discloses an overlapping composition as stated above (see previous).  Kimura et al. also discloses a final steel microstructure containing only tempered martensite as recognized by the examiner because, despite calling it a “ferritic” steel, Kimura et al. teaches processing steps that achieve tempered martensite and strictly avoid formation of ferrite [abstract, 0122-0125].  Accordingly, Kimura et al. expressly teaches prevention of delta ferrite, such that one of ordinary skill would recognize that the steel of Kimura et al. is absent delta ferrite [0095, 0097, 0099, 0101-0102, 0105-0106, 0110].  Thus, the microstructure of Kimura et al. falls within the microstructure range of the instant application [claims 10-12 below].  Since Kimura et al. discloses an overlapping steel composition and microstructure which falls within that as claimed, similar overlapping properties of rupture time would have been expected to be present or would have naturally flowed because materials having the same composition and structure would be expected to have 
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Kimura et al. (wt.%)
C
0.1 – 0.16
0.03 – 0.15
Si
0.2 – 0.6
0 – 0.8
Mn
0.3 – 0.8
0.1 – 0.8
P
0 – 0.02
0 – 0.02
S
0 – 0.01
0 – 0.01
Al
0 – 0.02
0 – 0.02
Cr
10.5 – 12
8 – 11.5
Mo
0.1 – 0.6
0 – 1.5
V
0.15 – 0.3
0.1 – 0.4
Ni
0.1 – 0.4
0 – 0.4
B
0.008 – 0.015
0.002 – 0.01
N
0.002 – 0.02
0.02 – 0.1
Co
1.5 – 3
0 – 2
W
1.5 – 2.5
0 – 3
Nb
0.02 – 0.07
0.02 – 0.12
Ti
0.001 – 0.02
0 – 0.01
Fe & Impurities
Balance
Balance


Regarding claims 3-9 and 19-20, Kimura et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned steel composition of Kimura et al. further overlaps with the claimed compositional ranges.  See MPEP 2144.05(I).
Regarding claims 10-12, Kimura et al. discloses the steel of claim 1 (see previous).  As stated above, Kimura et al. reasonably suggests a complete tempered martensite microstructure that is absent any delta ferrite, which reasonably meets the instantly claimed microstructural ranges.  See MPEP 2131.03.  
Regarding claims 16-18, Kimura et al. discloses the steel of claim 1 (see previous).  As stated previously, Kimura et al. does not expressly teach a rupture time as instantly claimed.  However, since Kimura et al. discloses an overlapping steel composition and microstructure which falls within that as claimed as stated above, similar overlapping properties of rupture time would have been expected to be present or would have naturally flowed because materials having the same composition and structure would be expected to have the same properties absent concrete evidence to the contrary.  See MPEP 2112.01 & MPEP 2145(II).

Claims 1, 3-12, 16-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2004/0057862) in view of Arbab et al. (US 2004/0109784) and Ogami et al. (JPH09310121, machine translation referred to herein).
Regarding claims 1 and 21, Horiuchi et al. discloses a hot rolled (ie. hot formed) martensitic heat resistant steel [abstract, 0069]; wherein said steel has a composition as seen in table 2 below [0039-0050, 0057-0058].  The examiner notes that the overlap between the disclosed steel composition of Horiuchi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Horiuchi et al. further discloses that the steels achieve a heat resistance property of a rupture time of greater than 20,000 hours under 100MPa at 650 degrees C, which overlaps with the instantly claimed range [0076].  See MPEP 2144.05(I).
Horiuchi et al. does not expressly teach an inclusion of Ti as claimed.  Arbab et al. discloses a similar heat-resistant martensitic steel [abstract]; wherein Ti is controlled to be included in an amount of less than 0.01 weight percent as a known impurity amount resulting from furnace scrap [0108].  Therefore, it would have been obvious to one of ordinary skill to modify the steel of Horiuchi et al. by specifying a Ti inclusion amount as disclosed by Arbab et al. because said amount corresponds to an allowable impurity amount that is known to result from furnace scrap and that does not negatively affect said steel.
Horiuchi et al. further discloses that the steel can be used for piping for a superheater [0082]; however, Horiuchi et al. does not expressly teach that the steel is in the form of a seamless tube as claimed.  Ogami et al. discloses that it is known to form seamless martensitic stainless steel pipes for thermal power generation applications wherein the steam conditions require high strength and heat resistance [0001-0004].  Therefore, it would have been obvious to one of 
Horiuchi et al. does not expressly teach a relationship between B and N as claimed.  However, the examiner notes that this relationship merely further limits the claimed B and N amounts.  Accordingly, the examiner notes that the minimum amounts of B and N in the steel of Horiuchi et al. result in a minimum B/N value of approximately 1.6, which is still substantially close to the claimed B/N value of up to 1.5 such that prima facie obviousness exists because similar properties would have been expected.  See MPEP 2144.05(I).  Specifically, it is noted that the instant specification teaches controlling said B/N value in order to enable “transformation”.  It is not apparent to the examiner as to whether this teaching refers to microstructural “transformation” or “transforming” the steel into a seamless tube.  In either situation, Horiuchi et al. discloses a similar microstructure (as will be explained below), and Ogami et al. provides the motivation and methods of forming a seamless tube (as stated above).  Thus, similar properties of the claimed B/N ratio would have been expected relative to the combined disclosure of Horiuchi et al. and Ogami et al. such that the claimed B and N ranges of Horiuchi et al. is reasonably considered to be close to the claimed B/N values which is prima facie evidence of obviousness absent concrete evidence to the contrary.  See MPEP 2144.05(I).  
Table 2.
Element (wt.%)
Claim 1 (wt.%)
Horiuchi et al. (wt.%)

0.1 – 0.16
0.03 – 0.15
Si
0.2 – 0.6
0.01 – 0.9
Mn
0.3 – 0.8
0.01 – 1.5
P
0 – 0.02
0.0001 – 0.03
S
0 – 0.01
0.0001 – 0.01
Al
0 – 0.02
0.0005 – 0.015
Cr
10.5 – 12
8 – 13
Mo
0.1 – 0.6
0 – 2
V
0.15 – 0.3
0.05 – 0.5
Ni
0.1 – 0.4
0 – 0.1
B
0.008 – 0.015
0.008 – 0.03
N
0.002 – 0.02
0 – 0.005
Co
1.5 – 3
0.1 – 5
W
1.5 – 2.5
0 – 4
Nb
0.02 – 0.07
0.01 – 0.2
Ti
0.001 – 0.02
0 – 0.01 (Arbab)
Fe & Impurities
Balance
Balance


Regarding claims 3-9, the aforementioned prior art discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of table 1 above further overlaps the claimed compositional formulas such that prima facie evidence of obviousness exists absent concrete evidence to the contrary.  See MPEP 2144.05(l).
Regarding claims 10-12, the aforementioned prior art discloses the steel of claim 1 (see previous).  Horiuchi et al. further discloses that the alloys have a microstructure of 100 percent tempered martensite [0070].  The examiner notes that the aforementioned microstructure of Horiuchi et al. falls within and overlaps the instantly claimed microstructural ranges.  See MPEP 2131.03 & MPEP 2144.05(l).
Regarding claims 16-18, the aforementioned prior art discloses the steel of claim 1 (see previous).  As stated previously, Horiuchi et al. teaches a heat resistance property of rupture time under 100 MPa and 650 degrees C of no less than 20,000 hours [0076].  The examiner notes that this range further overlaps with the instantly claimed rupture time ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Claims 1, 3-12, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arbab et al. (US 2004/0109784).
Regarding claims 1 and 21, Arbab et al. discloses a hot rolled (ie. hot formed) steel seamless tube for superheaters [abstract, 0002, 0031]; wherein said steel has a composition as seen in table 3 below [0037-0109].  The examiner notes that the overlap and closeness between the disclosed composition of Arbab et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Specifically, it is not apparent to the examiner as to how the mere difference of 0.01 weight percent between the claimed upper limit of N and the 
Arbab et al. does not expressly teach a relationship between B and N as claimed.  However, the examiner notes that this relationship merely further limits the claimed B and N amounts.  The examiner accordingly notes that the aforementioned composition of Arbab et al. further overlaps with the claimed B/N relationship.  
Arbab et al. does not expressly teach a rupture time as instantly claimed. However, the examiner submits that a similar overlapping property of rupture time would have been expected to be present or would have naturally flowed from the steel of Arbab et al. as will be explained below.  See MPEP 2112 & MPEP 2145(II).  Specifically, Arbab et al. discloses an overlapping composition as stated above (see previous).  Arbab et al. also discloses a steel microstructure containing tempered martensite and being free or practically free of delta ferrite, or include no more than 1 percent of delta ferrite [abstract, 0111].  The microstructure of Arbab et al. thus falls within the microstructure range of the 
Table 3.
Element (wt.%)
Claim 1 (wt.%)
Arbab et al. (wt.%)
C
0.1 – 0.16
0.06 – 0.2
Si
0.2 – 0.6
0.1 – 1
Mn
0.3 – 0.8
0.1 – 1
P
0 – 0.02
Impurity
S
0 – 0.01
0 – 0.01
Al
0 – 0.02
0 – 0.05
Cr
10.5 – 12
10 – 13
Mo
0.1 – 0.6
0 – 0.9 (determined by examiner)
V
0.15 – 0.3
0.15 – 0.35
Ni
0.1 – 0.4
0 – 1
B
0.008 – 0.015
0.001 – 0.01
N
0.002 – 0.02
0.03 – 0.12 (close)
Co
1.5 – 3
0.5 – 2
W
1.5 – 2.5
1 – 1.8
Nb
0.02 – 0.07
0.03 – 0.15

0.001 – 0.02
0 – 0.01
Fe & Impurities
Balance
Balance


Regarding claims 3-9 and 19-20, Arbab et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of table 3 above further overlaps and is substantially close to the claimed compositional formulas and ranges for the reasons stated above such that prima facie evidence of obviousness exists absent concrete evidence to the contrary. See MPEP 2144.05(I).
Regarding claims 10-12, Arbab et al. discloses the steel of claim 1 (see previous).  As stated previously, Arbab et al. discloses a steel microstructure containing tempered martensite and being free or practically free of delta ferrite, or include no more than 1 percent of delta ferrite [abstract, 0111]. The examiner notes that the aforementioned microstructure of Arbab et al. reasonably meets and overlaps with the instantly claimed microstructural limitations.  See MPEP 2131.03 & MPEP 2144.05(I).
Regarding claims 16-18, Arbab et al. discloses the steel of claim 1 (see previous).  Arbab et al. does not expressly teach a rupture time as instantly claimed.  However, as stated previously, since Arbab et al. discloses an overlapping steel composition and microstructure which falls within that as claimed, similar overlapping properties of rupture time would have been expected to be present or would have naturally flowed from the steel of Arbab et al. because materials having the same composition and structure would be .

Response to Arguments
The rejections over Horiuchi et al. not in view of Ogami et al. (ie. rejections based on “seamless” as a mere shape) have been withdrawn in view of applicants’ amendments and remarks.
Applicant's arguments, filed 11/23/2021, regarding the rejections over Horiuchi et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that the steel composition of Horiuchi et al. does not meet the claimed B/N relationship.  The examiner cannot concur.  Although the examiner indeed recognizes that the claimed B and N amounts of Horiuchi et al. do not overlap with the claimed B/N relationship, the examiner notes that the claimed B and N amounts of Horiuchi et al. are still close such that prima facie evidence of obviousness still exists because similar properties would have been expected as explained in the above rejection sections.  Absent any indication to the contrary, or absent evidence of criticality of the claimed B/N ranges, the examiner cannot consider the instant claims to be unobvious over the disclosure of Horiuchi et al. in view of Arbab et al.
Applicant then argues that Arbab et al. teaches Ti as an impurity rather than for the purpose as disclosed in the instant specification.  In response, the examiner notes that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Since Arbab et al. expressly teaches including Ti is known to naturally exist in steel in an overlapping amount as stated above, the examiner submits that one of ordinary skill would have reasonably included Ti as an allowable impurity amount that is known to result from furnace scrap and that does not negatively affect said steel as taught by Arbab et al.
Applicant further argues that the claimed B, N, and Ti amounts achieve critical results.  In response, it is first noted that the examiner cannot concur absent a clear indication of what said critical results are because applicant has the burden of establishing this position by a proper showing of facts.  See MPEP 2144.05(I).  Secondly, it is noted that a sufficient number of tests have not been established to demonstrate the criticality of the entire claimed ranges of Ti, B, and N.  See MPEP 716.02(b-d).  Finally, contrary to applicants’ arguments, the prior art of Horiuchi et al. expressly teaches controlling B and N to control workability and creep strength [0049-0050].  Thus, one of ordinary skill would have reasonably considered optimization of these properties by controlling B and N to be an expected result.
Applicant then argues against the combination of Horiuchi et al. and Ogami et al. because Ogami et al. teaches different N amounts.  In response, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The previous reliance upon Ogami et al. is merely to demonstrate the obviousness of forming martensitic steels into the form of a seamless pipe.  Again, Ogami et al. broadly teaches that it is known to form seamless martensitic stainless steel pipes for thermal power generation applications wherein the steam conditions require high strength and heat resistance [0001-0004].  This teaching is not specific to the particular steel of Ogami et al., but rather applies to any martensitic steel as would have been recognized by one of ordinary skill.  Thus, the applicants’ reliance upon specific alloying elements of Ogami et al. is not persuasive absent further evidence to the contrary.
Applicant further argues that it would not have been obvious to “pluck out alloying contents of a secondary reference and inserting them into a primary reference with no predictability of processing consequences”.  The examiner cannot concur.  Again, Arbab et al. expressly teaches overlapping amounts of Ti that are known to be impurity amounts.  One of ordinary skill in the art of metallurgy would have reasonably envisioned said impurity amount of Ti (which is allowed in both the claim scope and scope of Horiuchi et al.).  Finally, it appears that applicant is of the position that adding Ti to the steel of Horiuchi et al. would drastically affect the processing steps.  However, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary, which applicant has not provided.
Applicant then relies upon the inventive examples of Horiuchi et al. to argue that the B/N value is not met.  In response, it is noted that specific examples do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  Since the broad B and N values of Horiuchi et al. are substantially close to the claimed B/N range as stated above, the examiner cannot concur with applicant absent concrete reasoning to the contrary.
Applicant further argues that “numerous trials were necessary to find a suitable steel” of the instant application, which is evidence of unobviousness of making the steel of Horiuchi et al. into a seamless pipe.  The examiner cannot concur.  It is not clear to the examiner as to how the shortcomings of the applicant has any bearing on the express disclosures of the prior art, especially when Ogami et al. expressly teaches that it is known to form martensitic steels (ie. as taught by Horiuchi et al.) into seamless tubes.
Applicant then argues that Horiuchi et al. does not teach hot workability of the steel.  The examiner cannot concur.  Horiuchi et al. expressly teaches forming the steel through hot working as explained above, such that the combination of Horiuchi et al. and Ogami et al. reasonably suggests a seamless steel pipe that has been hot formed as claimed.
Applicant then argues that the steel pipe of Horiuchi et al. is not present in a superheater.  In response, the examiner notes that this limitation is not expressly claimed.  Rather, this limitation is only present in claim 21, wherein the language of claim 21 merely requires the steel being “suitable for…superheaters”.  Accordingly, any steel having a similar composition, .
Applicant's arguments, filed 11/23/2021, regarding the rejections over Arbab et al. in view of others have been fully considered but they are not persuasive.
Applicant argues that the N amount of Arbab et al. does not meet the claimed N amounts.  The examiner cannot concur.  As explained in the previous office action and above rejection sections, the examiner submits that the disclosed N amount of Arbab et al. is close to the claimed N amount such that prima facie obviousness still exists because similar properties would still be expected.  See MPEP 2144.05(I).  These points have been made apparent in both the previous office action and above rejections.  Thus, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary.  
Applicant further alleges that the examiner’s aforementioned position is based on “obvious to try”, which is improper.  The examiner cannot concur.  As stated above, the aforementioned obviousness rationale is due to closeness of ranges.  See MPEP 2144.05(I).  “Obviousness to try” was never relied upon in the previous or current rejections, such that applicants’ arguments are moot as they do not pertain to the actual rejections at hand.
Applicants’ arguments are further moot in view of the new grounds of rejection over Kimura et al.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.